                 THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA

SUSANNE BECKER,
Plaintiff,
vs.                                                           8:20cv00394
Defendants
America Postal Worker Union (APWU)                                     MOTION FOR DEFAULT
And President Mark Dimondstein




I am requesting the court to enter in a default judgement on the APWU and the NALC under the
civil procedure Rule 55 for the following facts, notice and filings.

Notices and filings​:

      1. In September I mailed a complaint to the USPS, NALC and APWU by certified mail.
      2. On October 2, 2020, the USPS responded by requesting another 30 day extension.
      3. On November 6, 2020 the USPS responded again for another extension.

Within this time period, the APWU had enough time to respond in a timely manner and they did
nothing. They APWU did nothing because the facts that were stated in the complaint are true.

These are the facts:

         1. In 2007, I enter into a contractual agreement with the NALC from 2007-2011
             agreement
         2. The 2007, employee manual is with the contractual agreement and states:
                a. 462.21 Right to Grieve Letters of Demand
                A bargaining unit employee or the employee’s union has the right in
                accordance with the provisions of Article 15 of the applicable collective
                bargaining agreement to initiate a grievance concerning any letter of demand
                to challenge (a) the existence of a debt owed to the Postal Service, (b) the
                amount of such debt, (c) the proposed repayment schedule, and/or (d) any
               other issue arising under Article 28 of the applicable collective bargaining
               agreement. Care must be taken to ensure that any letter of demand served
               on an employee provides notice of the employee’s right to challenge the the
               demand under the applicable collective bargaining agreement
        3. I was a clerk in 2011
        4. The APWU entered into an agreement to reward clerks 1.6 billion dollars for the
           misuse of clerks in smaller offices.
        5. The NALC had to, by the debt collection act, by the 1978 agreement between all
           unions in the USPS and by the USPS employee manual, allow me to file a grievance
           before stealing my taxes.

NALC acted in bad faith when it refused to represent a bargaining unit employee due to
animosity arising from his support for a rival union like the APWU. AFSCME, Local 2477, 22
FLRA 739 (1986); see also AFGE, Local 1857, 28 FLRA 677 (1987) (union acted in bad faith
where it excluded a unit employee from a grievance back-pay list based on co-workers’
animosity arising from the employee’s involvement in reporting disciplinary infractions). This is
in accordance with the 1978 agreement between USPS and the bargaining unions within the
USPS.

The USPS had to comply by the order of the reward given in the complaint. Where the award is
clear and unambiguous, the Authority orders the parties to comply with the award. U.S. Dep’t of
Transp., FAA, NW. Mountain Region enton, Wash., 55 FLRA 293, 300 (1999). Therefore,
Susanne Becker was a clerk in 2011 was entitled to the reward issued and the USPS had no right
to rescind it back as a debt. This debt could be cover under the 28 U.S. Code § 3304.Transfer
fraudulent as to a debt to the United States​Renton, Wash., 55 FLRA 293, 300 (1999)

Therefore, I motion for a default judgment.




                                   Signature signed under FRCP 11(a) Susanne Becker
506 west 42​nd​ street

Scottsbluff, NE 69361

Livingsacrifice70@hotmail.com

308-765-4985
